         Case
          Case8:18-ap-01193-MW
               8:18-ap-01193-MW Doc
                                 Doc3-1
                                     4 Filed
                                        Filed10/26/18
                                              10/26/18 Entered
                                                         Entered10/26/18
                                                                  10/26/1816:00:41
                                                                           13:42:50 Desc
                                                                                     Desc
                                 Main
                                  AP-Summons
                                      Document PagePage1 1ofof4 5


Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &        FOR COURT USE ONLY
Email Address

Bradley Gardner
Polsinelli PC
900 West 48th Place, Ste 900
Kansas City, MO 64112
816−753−1000




Plaintiff or Attorney for Plaintiff

                                        UNITED STATES BANKRUPTCY COURT
                                    CENTRAL DISTRICT OF CALIFORNIA − SANTA ANA
In re:

                                                                              CASE NO.:    8:18−bk−11759−MW

Chester Davenport                                                             CHAPTER:     7


                                                                              ADVERSARY NUMBER:         8:18−ap−01193−MW
                                                               Debtor(s).

Basho Technologies Holdco C, LLC

(See Attachment A for names of additional plaintiffs)
                                                               Plaintiff(s)
                               Versus
                                                                                  SUMMONS AND NOTICE OF STATUS
                                                                                    CONFERENCE IN ADVERSARY
Davenport C. Chester                                                                 PROCEEDING [LBR 7004−1]

                                                           Defendant(s)



TO THE DEFENDANT(S): A Complaint has been filed by the Plaintiff against you. If you wish to defend against the Complaint,
you must file with the court a written pleading in response to the Complaint. You must also serve a copy of your written
response on the party shown in the upper left−hand corner of this page. The deadline to file and serve a written response is
11/26/2018. If you do not timely file and serve the response, the court may enter a judgment by default against you for the relief
demanded in the Complaint.

 A status conference in the adversary proceeding commenced by the Complaint has been set for:
             Date:                January 16, 2019
             Time:                09:00 AM
             Hearing Judge:       Mark S Wallace
             Location:            411 W Fourth St., Crtrm 6C, Santa Ana, CA 92701



            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                  Page 1                        F 7004−1.SUMMONS.ADV.PROC
     Case
      Case8:18-ap-01193-MW
           8:18-ap-01193-MW Doc
                             Doc3-1
                                 4 Filed
                                    Filed10/26/18
                                          10/26/18 Entered
                                                     Entered10/26/18
                                                              10/26/1816:00:41
                                                                       13:42:50 Desc
                                                                                 Desc
                             Main
                              AP-Summons
                                  Document PagePage2 2ofof4 5


You must comply with LBR 7016−1, which requires you to file a joint status report and to appear at a status
conference. All parties must read and comply with the rule, even if you are representing yourself. You must cooperate with the
other parties in the case and file a joint status report with the court and serve it on the appropriate parties at least 14 days before
a status conference. A court−approved joint status report form is available on the court's website (LBR form F
7016−1.STATUS.REPORT) with an attachment for additional parties if necessary (LBR form F
7016−1.STATUS.REPORT.ATTACH). If the other parties do not cooperate in filing a joint status report, you still must file with
the court a unilateral status report and the accompanying required declaration instead of a joint status report 7 days before the
status conference. The court may fine you or impose other sanctions if you do not file a status report. The court may
also fine you or impose other sanctions if you fail to appear at a status conference.




                                                                                        KATHLEEN J. CAMPBELL
                                                                                        CLERK OF COURT




Date of Issuance of Summons and Notice of Status Conference in Adversary Proceeding: October 26, 2018




                                                                                        By:        "s/" Nickie Bolte
                                                                                                   Deputy Clerk




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2016                                                Page 2                        F 7004−1.SUMMONS.ADV.PROC
     Case
      Case8:18-ap-01193-MW
           8:18-ap-01193-MW Doc
                             Doc3-1
                                 4 Filed
                                    Filed10/26/18
                                          10/26/18 Entered
                                                     Entered10/26/18
                                                              10/26/1816:00:41
                                                                       13:42:50 Desc
                                                                                 Desc
                             Main
                              AP-Summons
                                  Document PagePage3 3ofof4 5



                                                     ATTACHMENT A
                                              Names of plaintiffs and defendants



Plaintiff(s):                                                                Defendant(s):
Basho Technologies Holdco C, LLC                                             Davenport C. Chester
Basho Technologies Holdco E, LLC
Hunoby Enterprises, LLC
Earl P. Galleher
Basho Technologies Holdco B, LLC




            This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

                                                             ATTACHMENT A
         Case 8:18-ap-01193-MW                       Doc 4 Filed 10/26/18 Entered 10/26/18 16:00:41                                     Desc
                                                     Main Document     Page 4 of 5


                                          PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Polsinelli
2049 Century Park East, Suite 2900; Suite 2900
Los Angeles CA 90067

A true and correct copy of the foregoing document entitled (specify):                            SUMMONS AND NOTICE OF STATUS
CONFERENCE IN ADVERSARY PROCEEDING [LBR 7004-1] (2) the accompanying pleading(s) entitled:

COMPLAINT TO DETERMINE DISCHARGEABILITY OF DEBT UNDER 11 U.S.C. §523(a)(4) AND
OBJECTION TO DISCHARGE UNDER 11 U.S.C. §§ 727(a)(2) AND (a)(3)

ADVERSARY PROCEEDING COVER SHEET

will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On October
26, 2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On October 26, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.



                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on October 26, 2018, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 Erica Nash                                                                                      /s/ Erica Nash




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
65897091.1
         Case 8:18-ap-01193-MW                       Doc 4 Filed 10/26/18 Entered 10/26/18 16:00:41                                     Desc
                                                     Main Document     Page 5 of 5


                                                  ATTACHMENT TO SERVICE LIST

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

Thomas H. Casey      kdriggers@tomcaseylaw.com
Kathleen J. McCarthy kmccarthy@tomcaseylaw.com
Michael Jay Berger   michael.berger@bankruptcypower.com

2. SERVED BY UNITED STATES MAIL:

Chester C Davenport, Debtor
2000 E Oceanfront
Newport Beach, CA 92661

Karen S Naylor (TR), Trustee
4343 Von Karman Avenue, Suite 300
Newport Beach, CA 92660-2098

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL:

Chester C Davenport, Debtor
2000 E Oceanfront
Newport Beach, CA 92661
Service by Federal Express

Michael Berger, Esq.
9454 Wilshire Blvd., 6th Fl.
Beverly Hills, CA 90212
Service by email

Michael Hauser, United States Trustee (SA),
411 W Fourth St., Suite 7160
Santa Ana, CA 92701-4593
Email: Michael.Hauser@usdoj.gov
Service by Email

Hon. Mark S. Wallace
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 6135 / Courtroom 6C
Santa Ana, CA 92701-4593
Service by Federal Express




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                            F 9013-3.1.PROOF.SERVICE
65897091.1
